Mr. Justice Aldrey
delivered the opinion of the court.
Appellant was charged with the crime of murder in the first degree and when the jury which was to try him was impanelled he pleaded guilty of voluntary manslaughter, and a verdict was rendered by the jury accordingly. Before the imposition of sentence the court had before it evidence to guide it and then sentenced the defendant to ten years at hard labor in the penitentiary for the crime of voluntary manslaughter, because in spite of the defendant’s evidence tending to show his previous good behavior, the evidence in this case showed that he committed murder in the second degree at least. After an argument between the defendant and his victim and the latter was going away along the road, defendant, without exposing himself and from behind, assaulted him unawares, held him by the neck with his right hand and drew from behind with his left hand a razor and cut opon his neck on the left side, killing him instantaneously.
Defendant appealed from that judgment, alleging as the only error that the sentence was excessive.
Apart from any question other than that raised by the appellant, we will say only that as the evidence on which the court below based the judgment appealed from has not been'brought up> it must be affirmed.